Citation Nr: 1446871	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a left inner ear disorder with vertigo (Meniere's Syndrome).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to January 1985.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In February 2009, the Veteran testified before a decision review officer.  In October 2013, a videoconference hearing was held before the undersigned.  Transcripts from both hearings are associated with the record.  In February 2014, the Board remanded this matter for additional development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Board remanded the matter of service connection for a left inner ear disorder for a medical opinion as to the etiology of her current left ear disorder.  The Board specifically instructed that the Veteran's record should be forwarded to an otolaryngologist for review and an advisory medical opinion.  On review of the record, the Board notes that an opinion was provided by a physician specializing in physical medicine and rehabilitation, and not by an otolaryngologist.  Furthermore, the consulting physician's opinion does not appear to take into account the Veteran's lay statements to the effect that she was seen for left inner ear complaints in service and has suffered from left ear problems since.  Accordingly, the Board must remand this matter for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be forwarded to an otolaryngologist for review and an advisory medical opinion regarding the etiology of her current left inner ear disorder.  Based on review of the record, the consulting physician should provide an opinion that responds to the following:

Based on the evidence of record, what is the most likely etiology for the Veteran's left inner ear disorder?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to her service, to include her noted ear complaints and injury described therein?

The physician must explain the rationale for the opinion in detail, acknowledging the lay statements regarding continuity of symptomatology and citing to supporting factual data.

2.  Then the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

